Case: 1:21-cv-04279 Document #: 1-1 Filed: 08/11/21 Page 1 of 38 PageID #:7




               EXHIBIT 1
                                                 Case: 1:21-cv-04279 Document12-Person
                                                                              #: 1-1 Filed: 08/11/21 Page 2 of 38 PageID #:8
                                                                                         Jury

                                                                                                                                 FILED
                                                                                                                                 7/12/2021 3:58 PM
                                                            IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                        IRIS Y. MARTINEZ
                                                                  COUNTY DEPARTMENT, LAW DIVISION                                CIRCUIT CLERK
                                                                                                                                 COOK COUNTY, IL
                                                                                                                                 2021L007046
                                            JEFF MANNING,                                               )
                                                                                                        )                        14005401
                                                                   Plaintiff,                           )
                                                                                                        )       No.:2021L007046
                                                                   v.                                   )
                                                                                                        )
FILED DATE: 7/12/2021 3:58 PM 2021L007046




                                            JPMORGAN CHASE BANK, N.A. d/b/a                             )       JURY DEMAND
                                            CHASE BANK                                                  )
                                                                                                        )
                                                                   Defendant.                           )

                                                                                       COMPLAINT

                                                    Jeff Manning (herein “Manning” or “Plaintiff”) by his attorneys, Burke Burns & Pinelli,

                                            Ltd. as and for his Complaint against JPMorgan Chase Bank, N.A. d/b/a Chase Bank (herein

                                            “Chase” or “Defendant”), states as follows:

                                                                                GENERAL ALLEGATIONS

                                                    1.     Jeff Manning (“Manning”) is a resident of the City of Chicago, State of Illinois and

                                            the owner of OnTapp Media, LLC, an Illinois corporation, which does business as “Abby Apples”,

                                            a children’s clothing online boutique.

                                                    2.     Upon information and belief JPMorgan Chase Bank, N.A. d/b/a Chase Bank

                                            (“Chase”) is an American national bank headquartered in Manhattan, New York City, with branch

                                            locations in the City of Chicago, State of Illinois.

                                                    3.     Venue is proper in Cook County, Illinois because Chase has a significant number

                                            of branch locations in Cook County and as the location of a significant number of the actions

                                            described herein.

                                                    4.     Jurisdiction is proper in this Court as Chase transacts business in the State of

                                            Illinois.



                                                                                              1
                                                 Case: 1:21-cv-04279 Document #: 1-1 Filed: 08/11/21 Page 3 of 38 PageID #:9




                                                   5.      On or about November 12, 2017, Manning entered into a contract, the Cardmember

                                            Agreement with Chase for personal account and a corresponding Chase card ending in 2889. See
FILED DATE: 7/12/2021 3:58 PM 2021L007046




                                            the Cardmember Agreement, a copy of which is attached hereto as Exhibit A.

                                                   6.      Beginning on or about November 12, 2017, Manning made purchases on this Chase

                                            card and has since been in good standing with respect to this account by making timely payments

                                            and his contractual obligations pursuant to said cardholder agreement.

                                                   7.      On or around the end of 2019 and the beginning 2020, the Covid-19 Corona Virus

                                            pandemic began, starting in the Far East and spreading to other parts of the world. The Covid-19

                                            Corona Virus pandemic had an impact on shipping and manufacturing, among other impacts.

                                                   8.      Due to the pandemic and the shutdown of transportation between counties, both by

                                            air and by water, there existed a significant delay in the shipping of products from foreign markets

                                            to the United States and for the expected arrival of products paid for and shipped from said foreign

                                            markets.

                                                   9.      On or about May 2020, Manning conducted an internal audit that uncovered over

                                            twenty-one thousand (21,000) non-delivered items that were charged to Manning’s Chase card for

                                            products shipped from China.

                                                   10.     On or about May 28, 2020, Manning contacted Chase via phone regarding these

                                            non-delivered items and spoke with a representative from the Chase Dispute Department who

                                            instructed Manning to upload documentation via the Secure Message Center through the Chase

                                            online banking portal. Manning was told to wait approximately three weeks before any action

                                            would be taken due to the volume of the disputes as the 21,000 plus non-delivered items

                                            represented 1,453 unique charges to Manning’s Chase credit card.

                                                   11.     On or about June 1, 2020, Manning uploaded documentation to the Secure Message



                                                                                             2
                                                Case: 1:21-cv-04279 Document #: 1-1 Filed: 08/11/21 Page 4 of 38 PageID #:10




                                            Center through the Chase online banking portal.

                                                    12.     On or about June 4, 2020, Manning contacted the Chase Dispute Department and
FILED DATE: 7/12/2021 3:58 PM 2021L007046




                                            was notified by a representative that there was no record of any communication from Manning in

                                            the Secure Message Center.

                                                    13.     On or about June 8, 2020, Manning visited a Chase Branch located at 3335 N.

                                            Ashland Ave. Chicago, IL 60657 in Chicago, Illinois (herein “Chase Bank - Ashland”) and spoke

                                            with Chase Representative Adam Blake (herein “Blake”). Manning provided Blake via email the

                                            documentation regarding the non-delivered items and Blake confirmed via email that he forwarded

                                            it onto his Business Relationship Manager.

                                                    14.     On or about June 10, 2020, Blake contacted Manning via phone and instructed

                                            Manning to write a summary of the disputes on the standard Chase dispute letter, to sign the letter,

                                            and to return the letter to Blake.

                                                    15.     On or about June 12, 2020, Manning returned the signed Chase dispute including a

                                            written summary of the disputes.

                                                    16.     Due to the volume of disputes, on or about June 14, 2020, Blake instructed Manning

                                            to complete one dispute letter and to include a note explaining that an attached digital document

                                            would contain the full list of disputed charges. Because of the large number of transactions, from

                                            the very beginning of the interactions with both Blake and Chase's Dispute Department, Manning

                                            emphasized to that it was important to get precise instructions on all data points needed to properly

                                            file the dispute, so that all of the needed information could be collected at once as opposed to

                                            piecemeal.

                                                    17.     On or about June 15, 2020, through June 22, 2021, Manning continued to contact

                                            Blake via email for updates regarding the disputes, however, Manning received no reply.



                                                                                              3
                                                Case: 1:21-cv-04279 Document #: 1-1 Filed: 08/11/21 Page 5 of 38 PageID #:11




                                                   18.     On or about June 22, 2020, Manning contacted the Chase Dispute Department and

                                            spoke with a representative who indicated that the Dispute Department only had a record of one
FILED DATE: 7/12/2021 3:58 PM 2021L007046




                                            dispute for a total of $54. The Representative stated that they had no record of documentation

                                            regarding the 21,000 plus non-delivered items nor did they have a record of the approximately

                                            1,400 disputed charges.

                                                   19.     On or about June 26, 2020, Manning received an email notification regarding a new

                                            letter in his Secure Message Center stating that a single dispute for $53.90 on June 20, 2020, was

                                            denied. Manning forwarded Blake the email notification regarding the single dispute and

                                            questioned Blake about why only one dispute appeared to be logged in the system. Manning

                                            received no response from Blake.

                                                   20.     On or about June 24, 2020, Blake instructed Manning to call Branch Escalations

                                            Department and provided Manning with a contact telephone number.

                                                   21.     On or about June 26, 2020, Manning received an email from Blake stating that

                                            Blake will follow up with his superiors regarding the disputes.

                                                   22.     On or about June 29, 2020, Manning contacted the Chase Dispute Department to

                                            inquire about the status of the disputes. The Dispute Department Supervisor informed Manning

                                            that the Secure Message Center was down, that any messages sent through this Center would not

                                            be opened indefinitely and to consider anything previously submitted via the Secure Message

                                            Center to be lost. The Supervisor suggested that the documentation regarding the disputes be sent

                                            through a Chase branch via fax and provided a fax number.

                                                   23.     On or about June 29, 2020, Manning contacted Blake via email requesting

                                            assistance in sending the fax. Manning continued to follow up with Blake via email requesting

                                            receipt confirmation but received no reply.



                                                                                            4
                                                Case: 1:21-cv-04279 Document #: 1-1 Filed: 08/11/21 Page 6 of 38 PageID #:12




                                                   24.     On or about July 2, 2020, Manning revisited Chase Bank - Ashland and spoke with

                                            Blake who confirmed that the documentation had been faxed. However, Manning was informed
FILED DATE: 7/12/2021 3:58 PM 2021L007046




                                            that the party receiving of the fax stated that the documentation was illegible. At Manning’s

                                            direction and in response to the statements made by Blake, approximately eight hundred (800)

                                            pages of documentation were sent via UPS directly from and by the Chase Bank - Ashland branch

                                            to the corporate Chase Dispute Department on the same date.

                                                   25.     On or about July 7, 2020, Manning spoke with a Representative from the Chase

                                            Branch Escalations Department who ensured Manning that the disputed charges would be taken

                                            care of shortly.

                                                   26.     On or about July 8, 2020, Manning had a conference call with the Branch

                                            Escalations Representative and Blake who discussed a plan for resolving the disputes. At no point

                                            did Manning receive an update from the Branch Escalations Representative regarding the resolving

                                            of these disputes.

                                                   27.     On or about July 15, 2020, Blake contacted Manning via email stating that Manning

                                            would be contacted by Theresa Wolf (herein “Wolf”) from Branch Escalations Department,

                                            however, Manning never received said call.

                                                   28.     On or about July 15, 2020, Manning contacted Card Services via phone and spoke

                                            with Chase Dispute Department Supervisor Christina (herein “Supervisor Christina”). Supervisor

                                            Christina indicated that the Dispute Department had a problem with associating the disputed

                                            amounts with the corresponding charges on the account.

                                                   29.     On or about July 17, 2020, at the request of Supervisor Christina, Manning went

                                            back through all 21,000-plus items over again, and this time mapped the disputed amount with the

                                            associated charge on the statement (i.e. if a charge was for $200 and Manning received $150 of



                                                                                           5
                                                Case: 1:21-cv-04279 Document #: 1-1 Filed: 08/11/21 Page 7 of 38 PageID #:13




                                            goods but $50 of goods were missing, Manning only disputed $50, not the full $200. Chase stated

                                            they needed to know exactly which charge each dispute was associated with). Manning further
FILED DATE: 7/12/2021 3:58 PM 2021L007046




                                            resubmitted this documentation to Blake and the Chase Secure Message Center and asked for

                                            confirmation that this would be the final piece of information that was required for his claim. In

                                            response, Manning received a confirmation message from the Secure Message Center and from

                                            Blake stating that a delayed response of a week or more should be expected, and Supervisor

                                            Christian confirmed that this was the only missing information needed.

                                                   30.     On or about July 18, 2020. Manning received a secure message from Chase stating

                                            that Chase will no longer be contacting Manning about his “recent concern” while providing no

                                            details on why or which concern was being referenced.

                                                   31.     On or about July 22, 2020, Manning contacted the Chase Dispute Department to

                                            verify that the resubmitted documentation was received. However, Manning was informed that

                                            such documentation was never received.

                                                   32.     Upon recommendation from a Dispute Department Representative, on or about July

                                            23, 2020, Manning went to Chase Bank – Ashland to reprint the dispute details and shipped the

                                            documentation to the Dispute Department on July 23, 2020 via UPS.

                                                   33.     On or about July 30, 2020, Manning spoke with Wolf who indicated that it appeared

                                            that Manning properly submitted the documentation. Wolf further indicated that she had done

                                            everything she could, and that her last resort was to escalate the case to the Chase Executive Office.

                                                   34.     On or about August 3, 2021, Wolf informed Manning that a representative from the

                                            Chase Executive Office would contact him within two business days, however, at no point did a

                                            representative reach out to Manning.

                                                   35.     On or about August 6, 2020, Wolf contacted Manning and provided contact



                                                                                              6
                                                Case: 1:21-cv-04279 Document #: 1-1 Filed: 08/11/21 Page 8 of 38 PageID #:14




                                            information for the Chase Executive Office, namely Dalaiah Coleman (herein “Coleman”).

                                            Manning contacted Coleman via phone and left a voicemail.
FILED DATE: 7/12/2021 3:58 PM 2021L007046




                                                   36.     On or about August 10, 2020, Manning provided the two versions of the

                                            documentation to Coleman via email. Manning was notified that such documentation was

                                            insufficient as it did not provide the street addresses of the recipients of the packages which were

                                            the focus of the disputes. At no point prior to this notification was Manning instructed to include

                                            the street addresses of the recipients in such documentation. As a result, Manning was required

                                            going through 21,000-plus order receipts and retrieve the street addresses of every order recipient.

                                                   37.     On or about August 10, 2020, Manning received a system generated message on

                                            the Chase Secure Message Center stating that Manning’s request is unable to be fulfilled.

                                            However, Coleman notified Manning that system generated messages should be ignored as the

                                            Executive Office is handling the case.

                                                   38.     On or about August 31, 2020, Coleman contacted Manning and assigned Manning

                                            a case number ECW200625-01515-R1.

                                                   39.     On or about September 4, 2020, Coleman informed Manning that the Chase Dispute

                                            Department required an additional revision to the documentation Manning provided, namely that

                                            the documentation must reflect an exact description of the missing goods including color, size,

                                            sex, and description of each missing article of clothing. Upon such request, Manning included the

                                            description for each of the non-delivered items in excess of twenty-one thousand (21,000-plus).

                                            This is the third time that Chase Bank, in one form or another, claimed additional information was

                                            needed even though each previous time, Manning asked (in collaboration with Chase

                                            representatives) if all information that was needed was finalized and were told yes.

                                                   40.     On or about September 9, 2020, Coleman provided an update to Manning stating



                                                                                             7
                                                Case: 1:21-cv-04279 Document #: 1-1 Filed: 08/11/21 Page 9 of 38 PageID #:15




                                            that she received the documentation but could not confirm whether the Chase Dispute Department

                                            received the documentation.
FILED DATE: 7/12/2021 3:58 PM 2021L007046




                                                   41.    On or about September 10, 2020, Manning sent an email to Blake, Coleman, and

                                            Wolf, including a summary of the correspondence between Manning and Wolf.

                                                   42.    On or about September 10, 2020, Manning visited the Chase Bank – Ashland

                                            branch to print the third revision of the dispute details and shipped the documentation to the

                                            Dispute Department via UPS. Further, Manning provided a copy of the documentation to Blake.

                                                   43.    On or about September 17, 2020, Manning contacted Blake via email requesting an

                                            update regarding the disputes. Blake informed Manning that he sent an inquiry to Coleman, Wolf,

                                            and the Chase Escalation Department.

                                                   44.    On or about September 17, 2020, Manning contacted Coleman via email stating

                                            that the tracking information regarding the documentation showed that the package was delivered

                                            successfully. However, when Manning contacted the Chase Dispute Department, representatives

                                            could not confirm whether the documents had been received even though documents for disputes

                                            are typically scanned within two business days.

                                                   45.    On or about September 22, 2020, Manning contacted Wolf via email for an update

                                            on the dispute resolution. Manning did not receive a response.

                                                   46.    On or about September 22, 2020, Manning contacted Coleman via email after

                                            Manning discovered that Chase was opening disputes against the wrong merchant, namely “1&1,”

                                            as all of the disputes opened by Manning was against one merchant, namely “AliExpress.”

                                                   47.    On or about October 8, 2020, Manning spoke with Coleman who stated that Chase

                                            senior management is involved in resolving this case and that Manning had provided sufficient

                                            documentation as required by law governing credit card disputes. Coleman further stated that



                                                                                              8
                                               Case: 1:21-cv-04279 Document #: 1-1 Filed: 08/11/21 Page 10 of 38 PageID #:16




                                            Manning had properly submitted the information, and that in the event the dispute department did

                                            not process the disputes, Chase would be able to "write-off" the disputes to compensate Manning.
FILED DATE: 7/12/2021 3:58 PM 2021L007046




                                                      48.   On or about October 20, 2020, Manning spoke with Coleman in which they

                                            discussed the original timeframe for the delivery of the items. At this time, Coleman suggested

                                            that the Chase Dispute Department could use the initial date Manning expressed his intent to

                                            dispute charges as the date of initial contact, namely May 28, 2020.

                                                      49.   On or about October 22, 2020, Manning notified Coleman that he had retained legal

                                            counsel concerning the resolution of these disputes.

                                                      50.   On or about October 23, 2020, Manning contacted Coleman, requesting a specific

                                            point of contact for counsel to communicate with, however, Manning received no reply.

                                                      51.   On or about November 5, 2020, Manning forwarded documentation to Coleman

                                            evidencing that the initial contact date with Chase was May 28, 2020.

                                                      52.   On or about November 13, 2020, Coleman contacted Manning informing Manning

                                            that credits were being issued and that he should expect to see a significant amount of refunds

                                            showing up on his account in the November 2020 and December 2020 Chase bank statements.

                                                      53.   On or about December 1, 2020 through December 29, 2020, Manning emailed

                                            Coleman on three separate occasions, however, Manning never received a response to any of these

                                            emails.

                                                      54.   On or about January 7, 2021, Manning contacted the Chase Executive Office to

                                            speak with Coleman and was told that she would call Manning back by the end of the business

                                            day. Manning never received such call.

                                                      55.   On or about January 8, 2021, Manning sent a fourth email to Coleman and did not

                                            receive a response.



                                                                                            9
                                               Case: 1:21-cv-04279 Document #: 1-1 Filed: 08/11/21 Page 11 of 38 PageID #:17




                                                   56.       On or about January 11, 2021, Manning contacted the Chase Executive Office via

                                            phone to speak with Coleman. During this call, Manning was notified that Coleman was out of the
FILED DATE: 7/12/2021 3:58 PM 2021L007046




                                            office and that another representative would call him back within forty-eight (48) hours.

                                                   57.       On or about January 18, 2021, Manning attempted to reach the management from

                                            the Chase Executive Office, and Manning was informed by a representative that the dispute would

                                            be escalated to the Executive Office. Manning was further informed that a representative from the

                                            Executive Office would reach out to him within the week.

                                                   58.       On or about January 20, 2021, Manning received a call from Coleman. During this

                                            call, Manning was Ms. Coleman stated that she wanted to touch base but did not have any updates

                                            or new information for Manning and was told to “simply be patient.”

                                                   59.       On or about February 3, 2021, Manning received a call from Coleman in which

                                            Coleman stated that $86,000 had been credited to Manning’s Chase account, however, Coleman

                                            could not provide a reason why the remaining disputes were not processed and credited back to

                                            Manning’s account. Coleman further stated that she would follow up with Manning that Friday,

                                            February 5, 2021, about why the disputes were not credited. Manning never received a call or

                                            email on this date.

                                                   60.       On or about February 17, 2021, Manning received a call from Coleman in which

                                            she stated that from her perspective, the Chase Executive Office was considering Manning’s case

                                            a closed case.

                                                   61.       On April 14, 2021, an attorney from the undersigned firm received correspondence

                                            from Chase Executive Office regarding the status of the resolved and unresolved disputes. See the

                                            April 14, 2021, Chase Executive Office Letter, a copy of which is attached as Exhibit B. Pursuant

                                            to said letter: “Of the disputed amount of $195,249.19 listed on your client’s spreadsheet, credit



                                                                                            10
                                               Case: 1:21-cv-04279 Document #: 1-1 Filed: 08/11/21 Page 12 of 38 PageID #:18




                                            adjustments totaling $86,185.06 have been made to your client’s account.” Ex. B, ¶2. The letter

                                            further states that “The merchant requires more time respond to the information provided” and that
FILED DATE: 7/12/2021 3:58 PM 2021L007046




                                            “If his dispute is correct, your client’s credits will become permanent. If the Merchant proves that

                                            the charges are correct, we will reverse the temporary credits and your client will be responsible

                                            for the charges.” Ex. B, ¶3.

                                                   62.     Of the remaining $109,064.13 in charges not receiving at least a temporary reversal,

                                            ¶4 of the April 14, 2021 letter states as follows: “We have determined we are not able to dispute

                                            other charges listed in the spreadsheet. Several charges do not match our records, cannot be located

                                            in our system, or occurred beyond the time frame we are able to take action.” Ex. B, ¶4.

                                                   63.     Thereafter, on April 27, 2021, undersigned counsel spoke to “James” from the

                                            Executive Office per the directions of the April 14, 2021, letter. During this conversation, which

                                            was recorded by Chase, undersigned counsel requested certain information from “James”

                                            including a determination of exactly what reversals have been made permanent, what reversals

                                            were still pending final and permanent approval, a list of the claims that Chase was unable to

                                            dispute, and the specific reason why Chase was unable to dispute said claims, among certain other

                                            information.

                                                   64.     Chase was not able to provide this information either orally over the phone, nor did

                                            they indicate they could provide any of this information to undersigned counsel at a later date as

                                            they (paraphrasing) “Did not have that information.”

                                                   65.     As of the drafting of this Complaint, of the disputed amount of $195,249.19 claimed

                                            by Manning for products that were never delivered wherein Manning was seeking credit

                                            adjustments, $86,185.06 reversal/credit adjustments have been made with no determination by

                                            Chase of whether those adjustments are permanent. Manning’s claim for a refund/reversal of the



                                                                                            11
                                               Case: 1:21-cv-04279 Document #: 1-1 Filed: 08/11/21 Page 13 of 38 PageID #:19




                                            remaining $109,064.13 in charges has been denied for reasons that Chase will not specify.

                                                                                     COUNT I
FILED DATE: 7/12/2021 3:58 PM 2021L007046




                                                                                BREACH OF CONTRACT

                                                   66.     The allegations in Paragraphs 1 through 65 are incorporated by reference in Count

                                            One as if fully restated herein.

                                                   67.     On or about November 12, 2017, Manning entered in the written Chase Card

                                            Member Agreement wherein Manning fully complied with all provisions of the card member

                                            agreement entered into by and between the parties. Ex. A.

                                                   68.     Manning fully performed all obligations required of him under the terms of the card

                                            member agreement, including notifying the Defendant in writing within sixty (60) days after the

                                            errors appeared on his statement.

                                                   69.     Defendant, in failing to definitively and permanently resolve the disputed 1,453

                                            unique charges which contained over 21,000 non-received items, breached the clear and explicit

                                            terms of the written Card Member Agreement requiring the Defendant to, within ninety (90) days

                                            of receiving the written communication regarding the disputes, to resolve said error by correcting

                                            the error or explaining why the billing statement is correct.

                                                   70.     Manning has demanded resolution of these disputes, namely continuously

                                            contacting the Defendant and its representatives, totaling the sum of $195,294.19 owed to

                                            Manning.

                                                   71.     Defendant’s failure to resolve the disputes within ninety (90) days of the written

                                            communication from Manning represents a breach of the Card Member Agreement by Defendant.

                                                   72.     As a direct and proximate result of the Defendant’s breach of the Card Member

                                            agreement, Manning has sustained a loss and damages in the amount of $109,064.13 in charges

                                            that have been denied for reasons that Chase will not specify and $86,185.06 in reversal/credit

                                                                                             12
                                               Case: 1:21-cv-04279 Document #: 1-1 Filed: 08/11/21 Page 14 of 38 PageID #:20




                                            adjustments have been made with no determination by Chase of whether those adjustments are

                                            permanent as of the date of filing this complaint.
FILED DATE: 7/12/2021 3:58 PM 2021L007046




                                                   WHEREFORE, the Plaintiff Jeff Manning prays for judgment in his favor and against the

                                            Defendant JPMorgan Chase Bank, N.A. d/b/a Chase Bank for a sum in excess of the jurisdictional

                                            limit of $50,000 as evidence establishes, a declaration by the Defendant as to the permanency of

                                            the credit reversals that have already occurred, reasonable attorney’s fees, plus statutory pre-

                                            judgment and post-judgment interest as will fairly and reasonably compensate Manning for the

                                            damages he sustained, plus the cost of this action.

                                                                                 COUNT II
                                                                   VIOLATION OF FAIR CREDIT BILLING ACT

                                                   73.     The allegations in Paragraphs 1 through 72 are incorporated by reference in Count

                                            Two as if fully restated herein.

                                                   74.     On or about May 28, 2020, Manning contacted Chase via phone regarding these

                                            non-delivered items and spoke with a representative from the Chase Dispute Department who

                                            instructed Manning to upload documentation via the Secure Message Center through the Chase

                                            online banking portal. Manning was told to wait approximately three weeks before any action

                                            would be taken due to the volume of the disputes as the 21,000 plus non-delivered items

                                            represented 1,453 unique charges to Manning’s Chase credit card.

                                                   75.     Per the directions of the Defendant, on or about June 1, 2020, Manning uploaded

                                            documentation to the Secure Message Center through the Chase online banking portal.

                                                   76.     On or about June 10, 2020, Blake contacted Manning via phone and instructed

                                            Manning to write a summary of the disputes on the standard Chase dispute letter, to sign the letter,

                                            and to return the letter to Blake. Per the instructions of the Defendant’s representative, Blake

                                            returned the executed letter on June 12, 2020.

                                                                                             13
                                               Case: 1:21-cv-04279 Document #: 1-1 Filed: 08/11/21 Page 15 of 38 PageID #:21




                                                   77.    On or about June 29, 2020, Manning contacted the Chase Dispute Department to

                                            inquire about the status of the disputes. The Dispute Department Supervisor informed Manning
FILED DATE: 7/12/2021 3:58 PM 2021L007046




                                            that the Secure Message Center was down, that any messages sent through this Center would not

                                            be opened indefinitely and to consider anything previously submitted via the Secure Message

                                            Center to be lost. The Supervisor suggested that the documentation regarding the disputes be sent

                                            through a Chase branch via fax and provided a fax number.

                                                   78.    Manning contacted Blake via email requesting assistance in sending the fax.

                                            Manning continued to follow up with Blake via email as to whether the fax was sent but received

                                            no reply.

                                                   79.    On or about July 2, 2020, Manning revisited Chase Bank - Ashland and spoke with

                                            Blake who confirmed that the documentation had been faxed. However, Manning was informed

                                            that the party receiving of the fax stated that the documentation was illegible. At Manning’s

                                            direction and in response to the statements made by Blake, approximately eight hundred (800)

                                            pages of documentation were sent via UPS directly from and by the Chase Bank - Ashland branch

                                            to the corporate Chase Dispute Department on the same date.

                                                   80.    In addition to the electronic and facsimile transmittals of dispute documentation

                                            made by Manning at the direction of the Defendant and/or Defendant’s representative as detailed

                                            herein, Manning sent via UPS hard copies of the dispute documentation on July 27, 2020, and

                                            again on September 11, 2020.

                                                   81.    Defendant, in failing to definitively and permanently resolve the disputed 1,453

                                            unique charges which contained over 21,000 non-received items within sixty (60) days of

                                            receiving the written communication regarding the disputes, violated the Fair Credit Billing Act.

                                            15 U.S.C. § 1601 et seq.



                                                                                           14
                                               Case: 1:21-cv-04279 Document #: 1-1 Filed: 08/11/21 Page 16 of 38 PageID #:22




                                                   82.     At all times there existed The Fair Credit Billing Act, Section 15 U.S.C. §1666,

                                            Part D, which states as follows:
FILED DATE: 7/12/2021 3:58 PM 2021L007046




                                                           (a)  WRITTEN NOTICE BY OBLIGOR TO CREDITOR; TIME FOR AND
                                                           CONTENTS OF NOTICE TO CREDITOR; TIME FOR AND CONTENTS OF
                                                           NOTICE; PROCEDURE UPON RECEIPT OF NOTICE OF CREDITOR:

                                                           If a creditor, within sixty days after having transmitted to an obligor a statement of
                                                           the obligor’s account in connection with an extension of consumer credit, receives
                                                           at the address disclosed under section 1637(b)(10) of this title a written notice (other
                                                           than notice on a payment stub or other payment medium supplied by the creditor if
                                                           the creditor so stipulates with the disclosure required under section 1637(a)(7) of
                                                           this title) from the obligor in which the obligor—

                                                           (1) sets forth or otherwise enables the creditor to identify the name and account
                                                           number (if any) of the obligor,
                                                           (2) indicates the obligor’s belief that the statement contains a billing error and the
                                                           amount of such billing error, and
                                                           (3) sets forth the reasons for the obligor’s belief (to the extent applicable) that the
                                                           statement contains a billing error,

                                                           the creditor shall, unless the obligor has, after giving such written notice and before
                                                           the expiration of the time limits herein specified, agreed that the statement was
                                                           correct—

                                                           (A) not later than thirty days after the receipt of the notice, send a written
                                                           acknowledgment thereof to the obligor, unless the action required in subparagraph
                                                           (B) is taken within such thirty-day period, and
                                                           (B) not later than two complete billing cycles of the creditor (in no event later than
                                                           ninety days) after the receipt of the notice and prior to taking any action to collect
                                                           the amount, or any part thereof, indicated by the obligor under paragraph (2)
                                                           either—
                                                               (i) make appropriate corrections in the account of the obligor, including the
                                                               crediting of any finance charges on amounts erroneously billed, and transmit to
                                                               the obligor a notification of such corrections and the creditor’s explanation of
                                                               any change in the amount indicated by the obligor under paragraph (2) and, if
                                                               any such change is made and the obligor so requests, copies of documentary
                                                               evidence of the obligor’s indebtedness; or
                                                               (ii) send a written explanation or clarification to the obligor, after having
                                                               conducted an investigation, setting forth to the extent applicable the reasons
                                                               why the creditor believes the account of the obligor was correctly shown in the
                                                               statement and, upon request of the obligor, provide copies of documentary
                                                               evidence of the obligor’s indebtedness. In the case of a billing error where the
                                                               obligor alleges that the creditor’s billing statement reflects goods not delivered
                                                               to the obligor or his designee in accordance with the agreement made at the

                                                                                             15
                                               Case: 1:21-cv-04279 Document #: 1-1 Filed: 08/11/21 Page 17 of 38 PageID #:23




                                                               time of the transaction, a creditor may not construe such amount to be correctly
                                                               shown unless he determines that such goods were actually delivered, mailed, or
                                                               otherwise sent to the obligor and provides the obligor with a statement of such
FILED DATE: 7/12/2021 3:58 PM 2021L007046




                                                               determination.

                                                   83.     At all times there existed The Fair Credit Billing Act, Section 15 U.S.C. § 1640,

                                            which states as follows:

                                                           (a) INDIVIDUAL OR CLASS ACTION FOR DAMAGES; AMOUNT OF
                                                           AWARD; FACTORS DETERMINING AMOUNT OF AWARD

                                                           Except as otherwise provided in this section, any creditor who fails to comply with
                                                           any requirement imposed under this part, including any requirement under section
                                                           1635 of this title, subsection (f) or (g) of section 1641 of this title, or part D or E of
                                                           this subchapter with respect to any person is liable to such person in an amount
                                                           equal to the sum of—

                                                           (1)     any actual damage sustained by such person as a result of the failure;
                                                           (2)     (A)(iii)… in the case of an individual action relating to an open end
                                                           consumer credit plan that is not secured by real property or a dwelling, twice the
                                                           amount of any finance charge in connection with the transaction, with a minimum
                                                           of $500 and a maximum of $5,000, or such higher amount as may be appropriate
                                                           in the case of an established pattern or practice of such failures;…

                                                   84.     As indicated by the voluminous communications and actions made in good faith

                                            and initiated by Manning as detailed herein, Manning has complied with his obligations under 15

                                            U.S.C. § 1666 of the Federal Credit Billing Act.

                                                   85.     Defendant has not complied with their obligations of providing a timely resolution

                                            to the 1,400 plus claims for reversals pursuant to 15 U.S.C. § 1666 et al.

                                                   86.     As a direct and proximate result of the Defendant’s multiple violations of The Fair

                                            Credit Billing Act, Manning has sustained actual damages as detailed in this Complaint.

                                                   87.     As a direct and proximate result of the Defendant’s multiple violations of The Fair

                                            Credit Billing Act, Defendant is civilly liable to Manning in relation to the approximately fourteen

                                            hundred (1,400) disputes per Section 15 U.S.C. § 1640 et al of the Act.

                                                                                              16
                                               Case: 1:21-cv-04279 Document #: 1-1 Filed: 08/11/21 Page 18 of 38 PageID #:24




                                                    WHEREFORE, the Plaintiff Jeff Manning prays for judgment in his favor and against the

                                            Defendant JPMorgan Chase Bank, N.A. d/b/a Chase Bank for a sum in excess of the jurisdictional
FILED DATE: 7/12/2021 3:58 PM 2021L007046




                                            limit of $50,000 as evidence establishes, reasonable attorney’s fees, civil penalties as required by

                                            The Fair Credit Billing Act as evidence establishes, established plus statutory pre-judgment and

                                            post-judgment interest as will fairly and reasonably compensate Manning for the damages he

                                            sustained, plus the cost of this action.

                                                                                          Respectfully submitted,

                                                                                          JEFF MANNING



                                                                                          By:    /s/Christopher J. Hales
                                                                                                 One of His attorneys


                                            Vincent D. Pinelli
                                            vpinelli@bbp-chicago.com
                                            Christopher J. Hales
                                            chales@bbp-chicago.com
                                            BURKE BURNS & PINELLI, LTD.
                                            70 W. Madison Suite 4300
                                            Chicago, Illinois 60602
                                            (312) 541-8600
                                            Firm ID 29282




                                                                                            17
                                            Case: 1:21-cv-04279 Document #: 1-1 Filed: 08/11/21 Page 19 of 38 PageID #:25
FILED DATE: 7/12/2021 3:58 PM 2021L007046
                                                                   Case: 1:21-cv-04279 Document
                                                                                CARDMEMBER      #: 1-1 Filed:
                                                                                            AGREEMENT   RATES08/11/21
                                                                                                              AND FEESPage 20 of 38 PageID #:26
                                                                                                                       TABLE
                                                                                                  INTEREST RATES AND INTEREST CHARGES
                                            Purchase Annual                     17.49% to 24.99%. This APR will vary with the market based on the Prime Rate.a
                                            Percentage Rate (APR)
                                            Balance Transfer APR                17.49% to 24.99%. This APR will vary with the market based on the Prime Rate.a
                                            Cash Advance APR                    26.49%. This APR will vary with the market based on the Prime Rate.b
FILED DATE: 7/12/2021 3:58 PM 2021L007046




                                            Paying Interest                     Your due date will be a minimum of 21 days after the close of each billing cycle. We will not charge you interest
                                                                                on purchases if you pay your entire balance by the due date each month. We will begin charging interest on
                                                                                balance transfers and cash advances on the transaction date.
                                            Minimum Interest Charge None
                                            Credit Card Tips from the To learn more about factors to consider when applying for or using a credit card, visit the website of the Consumer
                                            Consumer Financial        Financial Protection Bureau at http://www.consumerfinance.gov/learnmore.
                                            Protection Bureau

                                                                                                                                 FEES
                                            Annual Membership Fee               $95
                                            Transaction Fees
                                             Balance Transfers                  Either $5 or 5% of the amount of each transfer, whichever is greater.
                                             Cash Advances                      Either $10 or 5% of the amount of each transaction, whichever is greater.
                                             Foreign Transactions               None
                                            Penalty Fees
                                             Late Payment                       Up to $39.
                                             Return Payment                     Up to $39.
                                             Return Check                       None

                                            Note: This account may not be eligible for balance transfers.
                                            How We Will Calculate Your Balance: We use the daily balance method (including new transactions). See Interest Charges section in this Agreement for more details.
                                            Billing Rights: Information on your rights to dispute transactions and how to exercise those rights are included in this Agreement. See Your Billing Rights section for full
                                            details.
                                            Penalty Fees: A single violation of each type will not exceed $28. However, if another violation of the same type occurs within six monthly billing periods we will charge up to
                                            the maximum fee in the table above. The Late Payment and Return Payment fees will not exceed the related minimum payment that was due.
                                            Minimum Payment: We will calculate the minimum payment as the larger of: 1) $35 (or total amount you owe if less than $35); or 2) the sum of 1% of the new balance, the
                                            periodic interest charges, and late fees we have billed you on the statement for which your minimum payment is calculated.
                                            Prime Rate: Variable APRs are based on the 4.75% Prime Rate as of December 31, 2019.
                                            a We add 12.74% to 20.24% to the Prime Rate to determine the Purchase/Balance Transfer APR (daily periodic rate currently 0.04792% to 0.06847%). Maximum APR 29.99%
                                              (daily periodic rate 0.08217%).
                                            b We add 21.74% to the Prime Rate to determine the Cash Advance APR (daily periodic rate currently 0.07258%). Maximum APR 29.99% (daily periodic rate 0.08217%).



                                            MILITARY LENDING ACT NOTICE: Federal law provides important protections to members of the Armed Forces and their dependents relating to extensions of consumer credit.
                                                                                                                               EXHIBIT A
                                            In general, the cost of consumer credit to a member of the Armed Forces and his or her dependent may not exceed an annual percentage rate of 36 percent. This rate must
                                            include, as applicable to the credit transaction or account: the costs associated with credit insurance premiums; fees for ancillary products sold in connection with the credit
                                            transaction; any application fee charged (other than certain application fees for specified credit transactions or accounts); and any participation fee charged (other than certain
                                            participation fees for a credit card account). To receive this information and a description of your payment obligation verbally, please call 1-800-235-9978.




                                                                                                                               EXHIBIT A
                                                                                                                                                                                                                    COL00081
                                         Case: 1:21-cv-04279 Document #: 1-1 Filed: 08/11/21 Page 21 of 38 PageID #:27




                                                WELCOME TO
ED DATE: 7/12/2021 3:58 PM 2021L007046




                                                     YOUR CARDMEMBER AGREEMENT




                                                                         EXHIBIT A
                     WELCOMECase:
                             TO YOUR       ACCOUNT.
                                  1:21-cv-04279 Document #: 1-1 Filed: 08/11/21 Page 22 of 38 PageID #:28
                                                                                                                                                                                                                                                          1

                     Review and save the following important information about your account. This document together with the Rates and Fees Table is an agreement between you, the cardmember, and JPMorgan Chase Bank, N.A.,
                     a subsidiary of JPMorgan Chase & Co. If you have any questions, please call us using the number on the back of your card. Chase has agreed to lend you money as described in this agreement, and you agree
                     to pay us back together with interest charges and fees. Your use of the account or any payment on the account indicates your acceptance of the terms of this agreement. If any fee in the Rates and Fees Table is
                     marked none, the section of this agreement that relates to that fee does not apply.
                                                                                                                   GETTING STARTED: YOUR ACCOUNT
                                                                                                      Get acquainted with your account by reviewing the important terms below.

                                         IMPORTANT TERM       WHAT IT MEANS TO YOU                                                                                 OUR RESPONSIBILITY
ED DATE: 7/12/2021 3:58 PM 2021L007046




                                                                                                                                                                   We will assign a credit access line to your account, and post it on your monthly
                                                              You are responsible for balances on your account including amounts charged in excess of              billing statement. We may cancel, change or restrict your credit availability at any
                                         Credit Access Line
                                                              your credit access line. We may also refer to credit access line as credit line or credit limit.     time. Each transaction is considered for approval on an individual basis, including
                                                                                                                                                                   those above the credit access line. We may not approve all transactions.
                                                              You are responsible for any use of your account by an authorized user or anyone else that you
                                                                                                                                                                   If you request, we may issue cards that access your account to your authorized
                                                              permit to use your account. You must notify us if you want them to stop using your account.
                                          Authorized Users                                                                                                         users. If you wish to terminate an authorized user, we may close your account and
                                                              You also are responsible for getting any cards, checks or other means of accessing your
                                                                                                                                                                   open a new account with a different account number.
                                                              account from the authorized user.
                                                              If your account has an annual fee, you are responsible for it every year your account is open or     If your account has an annual fee, we will add your annual fee to your monthly
                                             Annual
                                                              until your account is closed and paid in full. Your monthly billing statement will tell you how to   billing statement once a year, whether or not you use your account. Your annual
                                          Membership Fee
                                                              cancel your account and avoid future annual fees.                                                    fee will be added to your purchase balance and may incur interest.

                                                              We may change the terms of this agreement including APRs and fees from time to time.
                                                              We may also add new terms or delete terms. APRs or other terms may also change
                                           Amendments                                                                                                              Our ability to make changes to this agreement is limited by applicable law.
                                                              without amendment, for example when the Prime Rate changes. See the Variable Rate
                                                              section for details.                                              EXHIBIT A
                                                              Case: 1:21-cv-04279 DocumentIMPORTANT DEFINITIONS
                                                                                           #: 1-1 Filed: 08/11/21 Page 23 of 38 PageID #:29
                                            TERM         WHAT IT MEANS
                                           Cash-like     The following transactions will be treated as cash advances: purchasing travelers checks, foreign currency, money orders, wire transfers or similar cash-like transactions; purchasing
                                         Transactions    lottery tickets, casino gaming chips, race track wagers or similar betting transactions; and making a payment using a third party service.
                                         Payment Due     Payments are due on the payment due date shown on your monthly statement. The monthly statement also explains when the payment must reach us in order to be considered
                                            Date         received as of that date. Payments received after the required time will be credited on the next business day.
                                                         We calculate variable APRs by adding a margin to the highest U.S. Prime Rate published in the Money Rates section of The Wall Street Journal two business days (not weekends or
                                                         federal holidays) before the closing date shown on your billing statement. The APR may increase or decrease each month if the Prime Rate changes. Any new rate will be applied as
                                         Variable Rate
                                                         of the first day of your billing cycle during which the Prime Rate has changed. If the APR increases, you will pay a higher interest charge and may pay a higher minimum payment. The
ED DATE: 7/12/2021 3:58 PM 2021L007046




                                                         Prime Rate is simply a reference index and is not the lowest interest rate available. If The Wall Street Journal stops publishing the Prime Rate, we will select a similar reference rate.
                                                         Your account will be in default if:
                                                         1) You do not pay at least the minimum payment when due; 2) You fail to comply with this or other agreements with us or one of our related banks; or 3) We believe you may be unwilling
                                                         or unable to pay your debts on time; you file for bankruptcy; or you become incapacitated or die.
                                            Default
                                                         If your account is in default, we may close it without notice and require you to pay your unpaid balance immediately. We can also begin collection activities. To the extent permitted by
                                                         law, if you are in default because you have failed to pay us, we will require you to pay our collection costs, attorneys’ fees, court costs, and all other expenses of enforcing our rights
                                                         under this agreement.




                                                                                                                                                                                                                                                       2

                                            Getting Started                         Using Your Card
                                                                                                                              EXHIBIT
                                                                                                                               Paying Us Back
                                                                                                                                             A                             What Happens If...?                       Additional Information
                                                                                                                                                                                                                                                  3
                                                             Case: 1:21-cv-04279 Document #: 1-1 Filed: 08/11/21 Page 24 of 38 PageID #:30


                                                                                                                             USING YOUR CARD
                                                               You can use your account in the following ways. Your account is to be used only for personal, family or household purposes. You cannot use your
                                                                                   account for illegal purposes, such as Internet gambling and writing checks against uncollected funds.

                                         TRANSACTIONS        WHAT IT MEANS TO YOU                                                            OUR RESPONSIBILITY
ED DATE: 7/12/2021 3:58 PM 2021L007046




                                            Purchases        You may use your account to buy goods and services.                             We authorize charges to your account in accordance with the terms of this agreement.
                                              Balance        If eligible for a balance transfer, you can transfer balances to your account   We permit balance transfers from most non-Chase accounts. We do not permit balance transfers from
                                             Transfers       by using balance transfer checks, visiting our website or calling us.           other accounts or loans with us or any of our related banks.
                                                             You may obtain cash from automatic teller machines, at banks or by using
                                               Cash          cash advance checks. Unless we say otherwise, balance transfer checks           We treat certain other transactions as cash advances. See the Cash-like Transactions section under
                                             Advances        or promotional checks made payable to cash or yourself will be treated as       Important Definitions above.
                                                             cash advances.

                                                             For your protection, balance transfer and cash advance checks must be           We may provide balance transfer checks and cash advance checks for your use; we have the right not
                                              Checks
                                                             signed by the person whose name is printed on the checks.                       to pay a check for any reason.

                                                             You may set up scheduled and repeat transactions to your account. If your
                                                                                                                                             We are not responsible for scheduled and repeat transactions if your account is closed, suspended
                                         Automatic Charges   account is closed or suspended, or your account number changes, you will
                                                                                                                                             or the account number changes.
                                                             need to contact any persons that you are paying by automatic transactions.
                                            Promotions       You may receive special offers related to your account.          EXHIBIT    A offer is subject to this agreement, unless explained otherwise.
                                                                                                                                   Any special
                                                                                                         • If a transaction
                                                                  Case: 1:21-cv-04279 Document #: 1-1 Filed:       08/11/21  is in a Page
                                                                                                                                     foreign currency,
                                                                                                                                               25 ofVisa38 International
                                                                                                                                                               PageID    or MasterCard
                                                                                                                                                                              #:31 International will convert
                                                                                                           the transaction into U.S. dollars using their own currency conversion procedures, and then will send
                                                                  There is a fee, unless “None” is stated in the Rates and Fees Table, for      us the transaction amount. The exchange rate will be determined using either the range of rates
                                          Foreign Transaction
                                                                  transactions that are made in a currency other than U.S. Dollars. Our fee     available in the wholesale currency markets for the processing date (which may be different from
                                           Fee and Exchange
                                                                  is a percentage of the U.S. Dollar amount of the transaction. Please see      the rate the card association receives) or a government-mandated rate in effect on that date. The
                                                 Rate
                                                                  the Rates and Fees Table for the amount of this fee, if any.                  exchange rate used by Visa or MasterCard may differ from the rate on the date of your transaction.
                                                                                                                                              • In the case of returned or exchanged merchandise that was purchased in a foreign currency, the
                                                                                                                                                exchange rate is determined on the date of the return.
                                            Authorization of      We are not obligated to honor every transaction, and we may close or        We may decline transactions for any reason, including: operational matters, the account is in default,
                                         Transactions / Closing   suspend your account. Sometimes we close accounts based not on              or suspected fraudulent or unlawful activity. We are not responsible for any losses associated with a
                                             Your Account         your actions or inactions, but on our business needs.                       declined transaction.
ED DATE: 7/12/2021 3:58 PM 2021L007046




                                                                                                                                                                                                                                                       4

                                               Getting Started                         Using Your Card
                                                                                                                                 EXHIBIT
                                                                                                                                  Paying Us Back
                                                                                                                                                A                            What Happens If...?                      Additional Information
                                                                                                                                                                                                                                                     5
                                                               Case: 1:21-cv-04279 Document #: 1-1 Filed: 08/11/21 Page 26 of 38 PageID #:32

                                                                                                                                PAYING US BACK
                                                                                    You will receive a billing statement, if one is required, each month. It will show your minimum required payment.
                                                                                            After you make a payment, it may take up to 15 days to restore available credit on your account.

                                          IMPORTANT       WHAT IT MEANS TO YOU                                                                          OUR RESPONSIBILITY
                                         INFORMATION
                                                          You must follow the payment instructions on your billing statement. You can pay us by:
ED DATE: 7/12/2021 3:58 PM 2021L007046




                                                          check, money order, or electronic payment drawn on a U.S. bank or a foreign bank branch       As long as you make your payment in accordance with the instructions on your billing
                                            Payment       in the U.S. All payments must be in U.S. Dollars. You authorize us to collect any payment     statement by the date and time payments are due, we will credit your payment as of the
                                          Instructions    check either electronically or by draft. Payments marked “paid in full” must be sent to the   same day it is received. We may accept and process any payments marked as “paid in full”
                                                          Conditional Payments address shown on your billing statement. See your billing statement      without losing our rights.
                                                          for complete payment instructions.
                                                          You agree to pay at least the minimum payment when due. You also agree to pay amounts
                                                          in excess of your credit access line when billed to your monthly statements or sooner if      We will calculate your minimum payment based on the method described below the Rates
                                           Minimum
                                                          we ask. Minimum payments may include specific fixed payments that are part of special         and Fees Table. The minimum payment will appear on your monthly statement and includes
                                           Payment
                                                          promotions. You can pay down balances faster by paying more than the minimum payment          any past due amounts.
                                                          or the total unpaid balance on your account.
                                                                                                                                                        • We do not charge interest on any part of the purchase balance that you pay while your
                                          Interest-Free   • The interest-free period is the time when you are not charged interest on new purchases.
                                                                                                                                                          account is in an interest-free period.
                                           Period (also   • Your account is in an interest-free period when you pay your New Balance as shown on
                                                                                                                                                        • We charge interest on purchases from the date the transactions appear on your account
                                           called Grace     your statement every month by the due date and time. During this period, you will not
                                                                                                                                                          (until the balance is paid in full) when your account is not in an interest-free period.
                                            Period) on      pay interest on purchases.
                                            Purchases                                                                           EXHIBIT A
                                                          • Balance Transfers, Checks and Cash Advances do not have an interest-free period.
                                                                                                                                                        • For more details about how we calculate your interest charges, see the Interest Charges
                                                                                                                                                          section of this agreement.
                                                           • When   you make1:21-cv-04279
                                                                  Case:         a payment, generally, weDocument
                                                                                                           first apply your minimum
                                                                                                                             #: 1-1  payment
                                                                                                                                         Filed: to the08/11/21 Page 27 of 38 PageID #:33
                                                             balance on your monthly statement with the lowest APR.
                                                                                                                                                        We apply payments to balances as they appear on your monthly statement before being
                                           Payment         • Any payment above your minimum payment would generally then be applied to the
                                                                                                                                                        applied to new transactions. An example of a new transaction is a recent purchase you made
                                           Allocation        balance on your monthly statement with the highest APR first.
                                                                                                                                                        that has not yet been included in the New Balance as shown on your statement.
                                                           • If you do not pay your balance in full each month, you may not be able to avoid interest
                                                             charges on new purchases.
                                                                                                                                                       If you do not request a refund, we will apply any credit balance to new charges on your
                                                                                                                                                       Account. If a credit balance remains on your account for 6 months and the amount is $1 or
                                         Credit Balances   You may request a refund of any credit balance.
                                                                                                                                                       more, we will automatically refund it to you. If your credit balance is less than $1, it will be
                                                                                                                                                       removed from your account but we will send the credit balance to you if you ask us to do so.
ED DATE: 7/12/2021 3:58 PM 2021L007046




                                                                                                                                                                                                                                                          6

                                               Getting Started                         Using Your Card
                                                                                                                                EXHIBIT       A
                                                                                                                                 Paying Us Back                             What Happens If...?                        Additional Information
                                                                                                                              “HOW TO AVOID...”                                                                                                        7
                                                               Case: 1:21-cv-04279 Document #: 1-1 Filed: 08/11/21 Page 28 of 38 PageID #:34
                                  Certain transactions and situations may cause your account to receive a fee or have another impact on your account. The information below explains how you can avoid these outcomes. Amounts of these fees
                                  are listed in the Rates and Fees Table. The Rates and Fees Table indicates amounts “up to” certain limits for penalty fees because applicable law may restrict our ability to impose the full amount of the penalty
                                    fee in some circumstances. See the “Penalty Fees” provision below the Rates and Fees Table for additional detail reflecting limitations imposed under applicable law. Special services you request may incur
                                                                                  additional service fees; be sure to carefully review the details of any additional services to understand the terms.

                                         “HOW TO AVOID...” WHAT TO DO                                                       WHAT IT MEANS
                                                              Ensure Chase receives at least the minimum payment shown If any payment is late, we may charge you a late fee. If the fee is based on a balance, we calculate the fee using the
                                              Late Fee
                                                              on your billing statement when due.                      total balance at the end of the day the fee is charged.
                                                                                                                       We may charge a return check fee if we stop payment on a cash advance check or balance transfer check at your
ED DATE: 7/12/2021 3:58 PM 2021L007046




                                                              Do not stop payment on cash advance and balance transfer
                                          Return Check Fee                                                             request, or we refuse to pay a cash advance check or balance transfer check for any reason, including because your
                                                              checks, and do not default.
                                                                                                                       account is in default.
                                         Return Payment Fee   Do not submit a payment that could be returned unpaid.        We may charge this fee if the payment you offer to us is not honored, is returned unpaid, or cannot be processed.
                                             Collections      Do not default.                                               If you are in default, we may take the actions described above in the Default section under Important Definitions above.




                                                                                                                               EXHIBIT A
                                                                    Case: 1:21-cv-04279 Document“WHAT
                                                                                                 #: 1-1HAPPENS IF...?”
                                                                                                        Filed: 08/11/21 Page 29 of 38 PageID #:35
                                                                                            Review this section for common situations or questions that might require action from you or Chase.

                                         “WHAT HAPPENS IF…?”                           ACTION                 WHAT IT MEANS
                                         … I think I found a mistake on                                       Write to us within 60 days after the suspected error appears on your billing statement. We will investigate and contact you with our
                                                                                  We will investigate
                                                 my statement?                                                findings. Please see the Your Billing Rights section below for more details.
                                         … I’m dissatisfied with a credit                                     First, attempt to resolve the problem with the merchant. Then write to us about the purchase. We will research the problem and contact
                                                                             We will research the problem
                                                card purchase?                                                you with our findings. Please see the Your Billing Rights section below for more details.
                                                                             Contact us immediately and       If your card is lost or stolen, or you think someone used your account without permission, tell us immediately by calling the Cardmember
ED DATE: 7/12/2021 3:58 PM 2021L007046




                                          … my card is lost or stolen?
                                                                              stop using your account         Services number on your card or billing statement. We need your help to find out what happened and correct the problem.
                                           ... my account is closed or      You remain responsible for your
                                                                                                              Even if your account is closed or suspended, you must still repay all amounts you owe under the account.
                                                   suspended?                          balance
                                          ...I want to transfer a balance      Balance transfer or cash
                                                                                                              You will incur a transaction fee for these transactions. See the Rates and Fees Table for the amount of this fee.
                                             or make a cash advance?        advance transaction fees apply




                                                                                                                                                                                                                                                         8

                                                Getting Started                           Using Your Card
                                                                                                                                 EXHIBIT
                                                                                                                                  Paying Us Back
                                                                                                                                                A                            What Happens If...?                        Additional Information
                                                                                                                                                                                                                                                            9
                                                                  Case: 1:21-cv-04279 DocumentABOUT OURFiled:
                                                                                                #: 1-1  RELATIONSHIP
                                                                                                              08/11/21 Page 30 of 38 PageID #:36
                                                                      Maintaining a positive relationship with you is very important to us. Please review these terms to understand more about your account.

                                         IMPORTANT INFORMATION        WHAT IT MEANS
                                                                      We may send cards, statements and other communications to you at any mailing or email address in our records. If more than one person is responsible for this account,
                                                                      we can provide billing statements and communications to one of you. When you give us your mobile phone number, we have your permission to contact you at that number
                                                                      about all your Chase or J.P. Morgan accounts. Your consent allows us to use text messaging, artificial or prerecorded voice messages and automatic dialing technology
                                                                      for informational and account service calls, but not for telemarketing or sales calls. It may include contact from companies working on our behalf to service your accounts.
                                             Communications
                                                                      Message and data rates may apply. You may contact us anytime to change these preferences. We may also send an email to any address where we reasonably believe we
                                                                      can contact you. Some of the legal purposes for calls and messages include: suspected fraud or identity theft; obtaining information; transactions on or servicing of your
ED DATE: 7/12/2021 3:58 PM 2021L007046




                                                                      account; collecting on your account; and providing you information about products and services. Notify us immediately of any changes to your contact information using the
                                                                      Cardmember Services address or phone number shown on your billing statement.
                                           Telephone Monitoring       We may listen to and record your telephone calls with us and we may use your voice for verification.
                                                                      We may obtain and review your credit history from credit reporting agencies and others. We may, from time to time, obtain employment and income data from third parties to
                                             Credit Information       assist us in the ongoing administration of your account. We may also provide information about you and your account to credit reporting agencies and others. We may provide
                                                                      information to credit reporting agencies about this account in the name of an authorized user. If you think we provided incorrect information, write to us and we will investigate.
                                                                      We may enforce the terms of this agreement at any time. We may delay enforcement without losing our right to enforce this agreement at a later time. If any terms of this
                                               Enforcement
                                                                      agreement are found to be unenforceable, we may still enforce the other terms.

                                              Governing Law           This agreement and your account will be governed by federal law, as well as the law of Delaware, and will apply no matter where you live or use this account.

                                                                      We may assign your account, balances you owe, or any of our rights and obligations under this agreement. The third party is then entitled to any of our rights that we assign
                                                Assignment
                                                                      to them.

                                               NJ Residents                                                                     EXHIBIT A
                                                                      All provisions of this agreement are valid, enforceable and applicable in New Jersey.
                                                                    Federal
                                                                Case:        law provides important protections
                                                                       1:21-cv-04279                 Document   to members
                                                                                                                        #:of1-1
                                                                                                                             the Armed Forces 08/11/21
                                                                                                                                   Filed:     and their dependents
                                                                                                                                                               Pagerelating31
                                                                                                                                                                           to extensions
                                                                                                                                                                                of 38ofPageID
                                                                                                                                                                                           consumer credit.  In general, the cost of consumer
                                                                                                                                                                                                          #:37
                                                                    credit to a member of the Armed Forces and his or her dependent may not exceed an annual percentage rate of 36 percent. This rate must include, as applicable to the credit
                                                                        transaction or account: the costs associated with credit insurance premiums; fees for ancillary products sold in connection with the credit transaction; any application fee
                                         Military Lending Act Notices   charged (other than certain application fees for specified credit transactions or accounts); and any participation fee charged (other than certain participation fees for a credit
                                                                        card account). If you are covered by the Military Lending Act, notwithstanding anything to the contrary in this Agreement, to the extent required by the Military Lending Act,
                                                                        nothing in this agreement will be deemed a waiver of the right to legal recourse under any otherwise applicable provision of state or federal law. To receive this information
                                                                        and a description of your payment obligation verbally, please call 1-800-235-9978.
ED DATE: 7/12/2021 3:58 PM 2021L007046




                                                                                                                                                                                                                                                         10

                                              Getting Started                          Using Your Card
                                                                                                                                  EXHIBIT
                                                                                                                                   Paying Us Back
                                                                                                                                                 A                              What Happens If...?                      Additional Information
                                                                                                                  INTEREST CHARGES                                                                                                          11
                                                 Case: 1:21-cv-04279 Document #: 1-1 Filed: 08/11/21 Page 32 of 38 PageID #:38
                     Daily Interest Rates and Annual Percentage Rates may be found on the Rates and Fees Table.
                     Periodic Interest Charge Calculation—Daily balance method (Including new transactions):
                     We calculate a daily balance for each type of transaction and use the daily balances to determine your interest charges.
                     We figure the “daily balance” for each transaction type as follows:
                       • We take the beginning balance for each day and add
                            - any interest charge from the prior day (known as compounding of interest) and
                            - any new transactions or other debits (including Annual Membership Fees, transaction fees, Penalty Fees, any other fees and unpaid interest charges).
                       • We subtract payments or credits, and treat any net credit balance as a zero balance.
ED DATE: 7/12/2021 3:58 PM 2021L007046




                       • The result is the daily balance for each type of transaction.
                     We figure the interest charges on your account as follows:
                       • To get the daily interest rate for each type of transaction we divide the APR by 365. We may combine different transaction types that have the same daily interest rates.
                       • We multiply the daily interest rate by the daily balance for each transaction type for each day in the billing cycle.
                       • We add together the interest charges for each day in the billing cycle for each transaction type.
                       • If any interest charge is due, we will charge you at least the minimum interest charge shown on the Rates and Fees Table.
                     We add transactions and fees to your daily balance no earlier than:
                       • For new purchases, balance transfers or cash advances – the date of the transaction.
                       • For new cash advance checks or balance transfer checks – the date the payee deposits the check.
                       • Fees – either on the date of a related transaction, the date they are posted to your account, or the last day of the billing cycle, whichever we may choose.
                     The Balances Subject to Interest Rate for each type of transaction shown on your billing statement is the sum of the daily balances for that type of transaction divided by the number of days in the billing cycle.
                     We may use mathematical formulas that produce equivalent results to calculate the Balance Subject to Interest Rate, interest charges and related amounts.


                                                                                                                    EXHIBIT A
                                                                                     YOUR BILLING RIGHTS: KEEP THIS DOCUMENT FOR FUTURE USE
                                                                  Case: 1:21-cv-04279       Document #: 1-1 Filed: 08/11/21 Page 33 of 38 PageID #:39
                                                                                 This notice tells you about your rights and our responsibilities under the Fair Credit Billing Act.

                     What To Do If You Find A Mistake On Your Statement
                     If you think there is an error on your statement, contact us in writing at the Customer Service address shown on your billing statement. In your communication, give us the following information:
                                         • Account information: Your name and account number.
                                         • Dollar amount: The dollar amount of the suspected error.
                                         • Description of problem: If you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake.
                     You must contact us:
                        • Within 60 days after the error appeared on your statement.
ED DATE: 7/12/2021 3:58 PM 2021L007046




                        • At least 3 business days before an automated payment is scheduled, if you want to stop payment on the amount you think is wrong.
                     You must notify us of any potential errors in writing. You may call us or notify us electronically, but if you do we are not required to investigate any potential errors and you may have to pay the amount in question.

                     What Will Happen After We Receive Your Written Communication
                     When we receive your communication, we must do two things:
                       1. Within 30 days of receiving your communication, we must tell you that we received it. We will also tell you if we have already corrected the error.
                       2. Within 90 days of receiving your communication, we must either correct the error or explain to you why we believe the bill is correct.
                     While we investigate whether or not there has been an error:
                       • We cannot try to collect the amount in question, or report you as delinquent on that amount.
                       • The charge in question may remain on your statement, and we may continue to charge you interest on that amount.
                       • While you do not have to pay the amount in question, you are responsible for the remainder of your balance.
                       • We can apply any unpaid amount against your credit access line.

                                                                                                                                                                                                                                           12

                                               Getting Started                             Using Your Card
                                                                                                                                    EXHIBIT
                                                                                                                                     Paying Us Back
                                                                                                                                                   A                             What Happens If...?        Additional Information
                                                                                                                                                                                                                                           13
                                                  Case: 1:21-cv-04279 Document #: 1-1 Filed: 08/11/21 Page 34 of 38 PageID #:40
                     After we finish our investigation, one of two things will happen:
                        • If we made a mistake: You will not have to pay the amount in question or any interest or other fees related to that amount.
                        •	 If we do not believe there was a mistake: You will have to pay the amount in question, along with applicable interest and fees. We will send you a statement of the amount you owe and the date payment is
                            due. We may then report you as delinquent if you do not pay the amount we think you owe.
                     If you receive our explanation but still believe your bill is wrong, you must contact us in writing within 10 days telling us that you still refuse to pay. If you do so, we cannot report you as delinquent without also
                     reporting that you are questioning your bill. We must tell you the name of anyone to whom we reported you as delinquent, and we must let those organizations know when the matter has been settled between us.
                     If we do not follow all of the rules above, you do not have to pay the first $50 of the amount you question even if your bill is correct.

                     Your Rights If You Are Dissatisfied With Your Credit Card Purchases
ED DATE: 7/12/2021 3:58 PM 2021L007046




                     If you are dissatisfied with the goods or services that you have purchased with your credit card, and you have tried in good faith to correct the problem with the merchant, you may have the right not to pay the
                     remaining amount due on the purchase. To use this right, all of the following must be true:
                         1.	The purchase must have been made in your home state or within 100 miles of your current mailing address, and the purchase price must have been more than $50. (Note: Neither of these are necessary if
                             your purchase was based on an advertisement we mailed to you, or if we own the company that sold you the goods or services.)
                         2. You must have used your credit card for the purchase. Purchases made with cash advances from an ATM or with a check that accesses your credit card account do not qualify.
                         3. You must not yet have fully paid for the purchase.
                     If all of the criteria above are met and you are still dissatisfied with the purchase, contact us in writing at the Customer Service address shown on your billing statement. While we investigate, the same rules
                     apply to the disputed amount as discussed above. After we finish our investigation, we will tell you our decision. At that point, if we think you owe an amount and you do not pay, we may report you as delinquent.

                     Copyright ©2019 JPMorgan Chase & Co. All rights reserved.




                                                                                                                     EXHIBIT A
                                                           Case: 1:21-cv-04279 Document #: 1-1 Filed: 08/11/21 Page 35 of 38 PageID #:41
ED DATE: 7/12/2021 3:58 PM 2021L007046




                                         Getting Started              Using Your Card
                                                                                           EXHIBIT
                                                                                            Paying Us Back
                                                                                                          A      What Happens If...?   Additional Information
                                         Case: 1:21-cv-04279 Document #: 1-1 Filed: 08/11/21 Page 36 of 38 PageID #:42
ED DATE: 7/12/2021 3:58 PM 2021L007046




                                                                         EXHIBIT A                                   CFB00693
                                            Case: 1:21-cv-04279 Document #: 1-1 Filed: 08/11/21 Page 37 of 38 PageID #:43
FILED DATE: 7/12/2021 3:58 PM 2021L007046




                                                                            EXHIBIT B
                                            Case: 1:21-cv-04279 Document #: 1-1 Filed: 08/11/21 Page 38 of 38 PageID #:44
FILED DATE: 7/12/2021 3:58 PM 2021L007046




                                                                            EXHIBIT B
